Citation Nr: 1627735	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-18 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for dry eye syndrome.  

2.  Entitlement to an initial compensable disability evaluation for bilateral plantar fasciitis for the period from October 1, 2007 (date of claim) to July 20, 2015, and in excess of 50 percent from July 21, 2015 to the present.  

3.  Entitlement to a disability rating in excess of 10 percent for lumbar strain for the period from October 1, 2007 (date of claim) to July 20, 2015, and in excess of 20 percent from July 21, 2015 to the present.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 2001 to June 2005, to include duty in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran had requested a hearing before a Veterans Law Judge via videoconference; however, he did not report to his hearing at the scheduled time.  As no good cause has been offered for the absence, his request for a hearing is deemed withdrawn.  

The issue of entitlement to a higher rating for lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experiences dry eye syndrome causing some irritation and tearing; he does not experience incapacitating episodes as a result of this disability and does not experience a decrease in visual acuity.  

2. The Veteran's plantar fasciitis has, from the grant of service connection to the present, manifested with severe tenderness and pain in the soles of the bilateral feet; the pain is near-constant and has responded poorly to orthotic and medical intervention; however, there is nothing so unique, despite the severe nature of the foot pain, to take the disability picture outside the norm of what is contemplated in the rating criteria.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for dry eye syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, Diagnostic Codes 6000-6009 (2015).

2.  The criteria for a 50 percent rating, but no more than 50 percent, for bilateral plantar fasciitis, have been met from October 1, 2007 to the present.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his dry eye disability is severe enough so as to warrant compensation, and also, he alleges that his service-connected bilateral plantar fasciitis is more severe than what is established by the "staged rating" currently assigned.  

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In the current case, consideration has been made as to if a staged rating is warranted for the claim for an increase for plantar fasciitis, and for reasons discussed in detail below, the Veteran's claim for an increase in rating for the entire appeal period will be granted. 

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Foot disorder

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes.  In this respect, "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

The 50 percent disability rating which is currently assigned is the maximum schedular rating available for a foot disability such as plantar fasciitis.  That specific disorder is not considered under the regulatory criteria; however, under an analogous provision, which contemplates a rating based on pain in the sole of the feet as a consequence of pes planus, the maximum schedular award is 50 percent for bilateral manifestations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The Veteran was first examined by VA in April 2008. He experienced regular pain in his feet as a consequence of bilateral plantar fasciitis.  The examination report itself is somewhat contradictory in its overall assessment of the severity of the disability picture.  For instance, it was noted that the Veteran used foot orthoses of varying types with only minimal relief, and he also had a documented history of having injection therapy and prescription painkillers (high dosage non-steroid anti-inflammatory drugs); however, the examiner then also stated that assistive devices have not been necessary for the foot pain.  The Veteran reported spending 90 percent of his time on his feet and he did report the chief manifestation being pain.  

The Veteran was evaluated in July 2015.  The Veteran reported a strong, constant pain in the bilateral feet, arches, and heel areas, and commented that it was like "walking on broken glass."  He reported difficulties with standing, walking, and driving because of difficulty manipulating the pedals.  There was no noted deformity in the feet or inward bowing of the Achilles' tendon.  Chiefly, the symptoms were reported as tenderness and severe pain during both weight-bearing and non-weight-bearing periods.  Movement also caused bilateral pain in the bottom of the feet.  The pain was reported to be limiting in every activity, with reductions in standing, walking, and weight-bearing as the listed functional impairments.  

Based on the July 2015 examination results, a 50 percent was assigned; however, the assignment of the effective date of that rating was also set to that month.  The Veteran maintains that his painful symptomatology was more consistent than this and has continually alleged, since the time proximate to the 2008 examination, that his disability was more severe than what was evaluated prior to the 2015 report.  

In the time proximate to the Veteran's first examination, he made several attempts to alleviate pain via medication, usage of arch supports, and even invasive injection therapy (presumably of corticosteroids).  These therapies suggest a great deal of foot pain, and even in the narrative report of 2008, it was noted that relief associated with such treatment was, at best, minimal.  

In contrast, the 2015 examination report describes precise functional limitations associated with the feet and the severe pain associated with even basic movement and daily activities.  This objective assessment, when considered in light of the continual lay complaints of worsening forwarded with the notice of disagreement, can be taken together so as to demonstrate a consistent level of disability throughout the life of the current claim.  In July 2015, the Veteran's foot disorder clearly did not worsen so as to warrant the assignment of a 50 percent rating only as of that date.  Rather, the 2015 VA examination report is objective confirmation of symptoms reported since the filing of the claim for service connection, and the assignment of a 50 percent initial rating can thus be assigned for the first part of the appeal period.  

With respect to a rating in excess of 50 percent for the disability, as noted, this is the maximum schedular criteria allowed for bilateral pes planus (which, as a disability involving pain at the bottom of the feet, is the most closely analogous to plantar fasciitis).  The diagnostic criteria specifically includes consideration of "extreme tenderness of the feet," to include as "not improved by orthopedic shoes or appliances."  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  This description effectively describes the severity of the Veteran's bilateral plantar fasciitis, and thus, the assignment of the 50 percent rating, for the entire period under review, is fully contemplated by the schedular criteria.  

The disability picture is thus not so unique as to be outside of the norm, and the Board will not remand the claim for consideration of an extraschedular rating by VA's Director of Compensation.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, while there is functional limitation associated with the severe pain, such pain is a specific part of the 50 percent evaluation, and the rating assigned fully considers the DeLuca factors.  See DeLuca at 8.  

A 50 percent rating for the bilateral plantar fasciitis beginning October 1, 2007 will be granted. 

Eye Disability

The Veteran has been diagnosed with "dry eye syndrome."  Throughout the course of the claim, the Veteran has occasionally needed some form of eye drops to treat his dryness.  There has never been a reported impairment with his visual acuity associated with this disability in the appeal period.  

Most recently, in April 2015, the Veteran was given a comprehensive VA eye examination to address the severity of his dry eye syndrome.  Corrected and uncorrected vision was 20/40 or better for both near and distance bilaterally.  Pupils were described as round and reactive to light, and there was no noted blindness, extremely poor vision, or anatomical loss associated with his eyes.  There was a trace injection site in the bilateral conjunctiva, with all other anatomical areas of the eyes being within normal limits.  The examiner noted that a reduced tear lake was present in both eyes, and there were no incapacitating episodes in the last 12 months associated with this or any other eye manifestation.  In conclusion, the eye examiner stated that the Veteran "has excellent vision" and experiences "mild to moderate dry eye."  Restasis had been prescribed in the past, but it was not currently being used.  Essentially, the Veteran's symptoms comprised a "gritty" feeling in the morning and intermittent tearing that was greater in the right eye than the left.  

Previously, the Veteran had been examined by VA at a time proximate to his filing the initial claim for service connection.  There is no significant change, for better or for worse, noted in the earlier report or in the years between the examinations.  The Veteran maintains that he has dry eyes, has used drops to treat them in the past, and has some issues with tearing which might cause a "gritty" or irritable feeling.  

There are no specific regulatory criteria applicable to the rating of dry eye syndrome.  Diseases of the eye, however, are rating according to a general formula.  In this general formula, a 10 percent rating is awarded when incapacitating episodes, having a total duration of at least one week, but less than two weeks, during the past 12 months, have been demonstrated.  See 38 C.F.R. § 4.79, Diagnostic Codes 6000-6009.  A note to this provision explains that an "incapacitating episode" is defined as a period of acute symptoms severe enough to require prescribed bed rest from a physician or other healthcare provider.  Id.  

The Veteran has not alleged, and the record does not demonstrate, that he has required any prescribed bed rest to treat his dry eye syndrome.  There is some residual irritation in the conjunctiva associated with his dry eyes, and there is no visual impairment present so as to suggest a rating under another Diagnostic Code.  There is no anatomical loss or anything which, even potentially, could be considered to approximate such a loss during regular or flare-up periods.  

In essence, the disability associated with his dry eye syndrome is exceptionally minor and falls significantly below the threshold requirement of an "incapacitating episode" necessary for the payment of compensation.  The Veteran experiences some irritation and "grittiness" in his eyes in the morning, and there is some tearing which, while not presently, has been treated with topical drops.  The Veteran has a history of LASIK surgery prior to the filing of his service connection claim, and this has corrected his visual field to the point where it has been deemed "excellent" and no corrective assistance is necessary.  Based on this, the Board does not find that compensation is warranted on a schedular basis.  

Further, while the irritation associated with dry eye syndrome is not expressly mentioned as a factor which could lead to physician-prescribed bed rest (and hence qualify as an "incapacitating episode"), it is one factor that could certainly be considered by a healthcare professional in determining if bed rest was necessary.  While it has not been deemed to be necessary in the Veteran's case, as it is part and parcel of what a doctor might consider, it can be concluded that the schedular criteria applicable to rating the Veteran's eye disorder fully considers his symptoms.  There is thus nothing so unique so as to require a referral to the Director of Compensation for consideration of an extraschedular rating.  See Thun at 22.  The claim for a compensable rating is thus denied.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable with respect to entitlement to a rating in excess of 50 percent for plantar fasciitis or for a compensable evaluation for dry eye syndrome, because the preponderance of the evidence is against those portions of the Veteran's claims.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial 50 percent rating, from October 1, 2007 to July 20, 2015, for bilateral plantar fasciitis, is granted subject to the statutes and regulations applicable to the payment of VA monetary benefits.  

An initial rating in excess of 50 percent, from July 21, 2015 to the present, for bilateral plantar fasciitis, is denied.  

An initial compensable disability evaluation for dry eye syndrome is denied.  


REMAND

The Veteran's low back was last examined in July 2015, and while this is a recent opinion, there are inconsistencies in the narrative assessment of the low back pathology which require clarification prior to issuing a final decision in this case.  

Specifically, it is noted that the VA examiner reported the existence of flare-ups of back pain with contradictory assessments as to if such flare-ups (which suggest a greater level of pain than what would be present during times of lesser intensity) cause additional functional limitation and/or further restrict range of motion.  It is asked that the claim be remanded for a new examination which considers the reported flare-ups and any additional limitations associated with such manifestations.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA orthopedic examination for the purposes of determining the severity of service-connected low back strain.  In that regard, the following should occur:

*Range of motion testing is to be conducted, and the examiner must repeat all exercises at least three times.  The point at which pain begins is to be recorded for each tested movement.   

*Any ankylosis, if present, is to be described.  

*Pain, weakness, fatigability, if present, is to be described.  

*Flare-ups of pain, having been noted previously, if present, are to be described.  It is paramount that any additional limitation of motion attributable to flare-up periods be described (e.g. if range of motion is less during flare-ups, the approximate degree at which motion is limited during such a flare-up is to be reported).  

ALL CONCLUSIONS SHOULD BE ACCOMPANIED BY APPROPRIATE EXPLANATIONS.  

2.  Following the completion of this development, re-adjudicate the claim.  Should the disposition be less than fully favorable, issue an appropriate supplemental statement of the case and return the claim to the Board for adjudication.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


